Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application 16/650,625 filed on 1/29/21. 
Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, Closest prior art (s) see PTO-892 teaches 
A method for controlling access to an authentication-conditional function of an apparatus via a smart device, comprising:
for authentication, comprising an authentication feature of the smart device with a stored authentication feature of the apparatus, and granting authentication if identical or sufficiently correspond;
subjecting the authentication to an approval operation by a user of the smart device, in which whether or not the user approves the authentication is determined, wherein
the approval operation has at least one channel in a protected area of the smart device and/or is itself embedded in the protected area which is outside an area of an operating system, applications and/or apps of the smart device, [[and]]
the function of the apparatus is performed if there is authentication and approval.
However, fails to teach and/or suggest during the approval operation, an approval feature supplied by a user is compared with an approval feature stored in the smart device in the protected area, and approval is granted if identical or sufficiently correspond. 

	It would have not been obvious to one of the ordinary skilled in the art at the time of the filing to teach above mentioned limitation(s) alone and/or in combination with any other reference(s).

Regarding claim 17, Same reasons apply.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624.  The examiner can normally be reached on Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632